Case 2:21-cv-10030-MCA-MAH Document 20-8 Filed 09/10/21 Page 1 of 3 PageID: 314




                         EXHIBIT H
           Case 2:21-cv-10030-MCA-MAH Document 20-8 Filed 09/10/21 Page 2 of 3 PageID: 315



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Tuesday, March 27, 2018 00:06 AM
To:                        trademarks@brookskushman.com
Subject:                   Official USPTO Notice of Allowance: U.S. Trademark SN 87270338: ANANDA ANAND KARO! (Stylized/Design): Docket/Reference No.
                           ANAN0141TUS




                                                                         NOTICE OF ALLOWANCE (NOA)

                                                                            ISSUE DATE: Mar 27, 2018

U.S. Serial Number: 87270338
Mark: ANANDA ANAND KARO! (Stylized/Design)
Docket/Reference Number: ANAN0141TUS

No opposition was filed for this published application. The issue date of this NOA establishes the due date for the filing of a Statement of Use (SOU) or a Request
for Extension of Time to file a Statement of Use (Extension Request). WARNING: An SOU that meets all legal requirements must be filed before a registration
certificate can issue. Please read below for important information regarding the applicant's pending six (6) month deadline.

SIX (6)-MONTH DEADLINE: Applicant has six (6) MONTHS from the NOA issue date to file either:
  - An SOU, if the applicant is using the mark in commerce (required even if the applicant was using the mark at the time of filing the application, if use basis was not
     specified originally); OR
  - An Extension Request, if the applicant is not yet using the mark in commerce. If an Extension Request is filed, a new request must be filed every six (6) months until the
     SOU is filed. The applicant may file a total of five (5) extension requests. WARNING: An SOU may not be filed more than thirty-six (36) months from when the NOA
     issued. The deadline for filing is always calculated from the issue date of the NOA.

How to file SOU and/or Extension Request:
Use the Trademark Electronic Application System (TEAS). Do NOT reply to this e-mail, as e-mailed filings will NOT be processed. Both the SOU and Extension Request have
many legal requirements, including fees and verified statements; therefore, please use the USPTO forms available online at https://www.uspto.gov/trademarks-application-
process/filing-online (under the "INTENT-TO-USE (ITU) FORMS" category) to avoid the possible omission of required information. If you have questions about this notice,
please contact the Trademark Assistance Center at 1-800-786-9199.

For information on how to (1) divide an application; (2) delete goods/services (or entire class) with a Section 1(b) basis; or (3) change filing basis, see
https://www.uspto.gov/trademarks-getting-started/process-overview/additional-information-post-notice-allowance-process.

FAILURE TO FILE A REQUIRED DOCUMENT OUTLINED ABOVE DURING THE APPROPRIATE TIME PERIOD WILL RESULT IN THE ABANDONMENT OF THIS
APPLICATION.

                                                            REVIEW APPLICATION INFORMATION FOR ACCURACY

If you believe this NOA should not have issued or correction of the information shown below is needed, you must submit a request to the Intent-to-Use Unit. Please use the
"Post-Publication Amendment" form under the "POST-APPROVAL/PUBLICATION/POST NOTICE OF ALLOWANCE (NOA) AMENDMENT FORMS" category, available at
https://www.uspto.gov/trademarks-application-process/filing-online/post-approvalpublicationpost-notice-allowance-noa. Do NOT reply to this e-mail, as e-mailed filings will NOT
be processed.

Serial Number:                                                  87270338
Mark:                                                           ANANDA ANAND KARO! (Stylized/Design)
Docket/Reference Number:                                        ANAN0141TUS
Owner:                                                          Gopaljee Dairy Foods Private Limited
                                                                Ananda House, H-112 Pragati Tower
                                                                Sector-63, Noida-201307
                                                                Uttar Pradesh , INDIA
Correspondence Address:                                         ROBYN S. LEDERMAN
                                                                BROOKS KUSHMAN P.C.
                                                                1000 TOWN CENTER, 22ND FLOOR
                                                                SOUTHFIELD, MI 48075


This application has the following bases, but not necessarily for all listed goods/services:
        Section 1(a): NO                          Section 1(b): YES                          Section 44(e): NO

                                                                GOODS/SERVICES BY INTERNATIONAL CLASS

029 -          Milk and milk products, excluding ice cream, ice milk and frozen yogurt -- FIRST USE DATE: NONE; -- USE IN COMMERCE DATE: NONE

                                                           ALL OF THE GOODS/SERVICES IN EACH CLASS ARE LISTED.




Appropriate Specimens for Goods and/or Services: A trademark specimen should be a label, tag, or container for the goods, or a display associated with the goods. See
TMEP §§904.03 et seq. A service mark specimen should be an advertisement, sign, brochure, website printout or other image that shows the mark used in the actual sale or
advertising of the services. See TMEP §§1301.04 et seq. For an instructional video on what is an appropriate trademark or service mark specimen for a good and/or service,
click here.

Fraudulent statements may result in registration being cancelled: Applicants must ensure that statements made in filings to the USPTO are accurate, as inaccuracies may
          Case 2:21-cv-10030-MCA-MAH Document 20-8 Filed 09/10/21 Page 3 of 3 PageID: 316

result in the cancellation of any issued trademark registration. The lack of a bona fide intention to use the mark with ALL goods and/or services listed in an application or the
lack of actual use on all goods and/or services for which use is claimed could jeopardize the validity of the registration, possibly resulting in its cancellation.

Additional information: For information on filing and maintenance requirements for U.S. trademark applications and registrations and required fees, please consult the USPTO
website at https://www.uspto.gov or call the Trademark Assistance Center at 1-800-786-9199.

Checking status: To check the status of this application, go to
https://tsdr.uspto.gov/#caseNumber=87270338&caseSearchType=US_APPLICATION&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of any application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
https://tsdr.uspto.gov/#caseNumber=87270338&caseSearchType=US_APPLICATION&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only be
available on-line the next business day after receipt of this e-mail.
